Citation Nr: 1642534	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent medical evidence of record weighs in favor of a finding that the Veteran has prostate cancer.

2.  Evidence of record indicates that the Veteran did set foot on the landmass of Vietnam.

3.  The Veteran's prostate cancer was caused by Agent Orange exposure in service.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer due to Agent Orange exposure have been met.  See 38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
II.  Legal Criteria

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including prostate cancer.  See 38 C.F.R. §§ 3.307 (a)(b), 3.309(e).  A veteran is presumed to have been exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam during the period from January 9, 1962, through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam is "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009); 38 C.F.R. § 3.307(a)(6)(iii).  


III.  Facts

The Veteran's medical records indicate that he has a current diagnosis of prostate cancer.  He maintains that he developed prostate cancer as the result of Agent Orange exposure during service.  

The record indicates that the Veteran served as an air crewman and radio operator in the U.S. Navy, and that he was deployed to Naha, Okinawa, Japan, as part of Patrol Squadron Nine.  His service also included detachments to Naval Station Sangley Point in the Philippines.  The Veteran's service records show that he received the Vietnam Service Medal, with device, for "flights into the air space above Viet-Nam and contiguous waters directly supporting military operations[.]"  The Veteran states that his duties included the operation of radio equipment during patrol flights over the coast of Vietnam, as well as the cleaning and maintenance of aircraft on base in Okinawa, Japan.  

At a July 2016 hearing before the Board, the Veteran described landing for a brief time and disembarking from his plane in Cam Ranh Bay, Vietnam, after transporting an Army officer from Sangley Point.


IV.  Analysis

The Board finds that the Veteran's reports regarding his service in Vietnam-specifically including his report of disembarking from his plane in Cam Ranh Bay-are generally consistent with the duties described in his service records.  These reports, bolstered by the Veteran's award of the Vietnam Service Medal, provide competent and credible evidence that he set foot (at least one time) on the landmass of Vietnam, and trigger the presumption of Agent Orange exposure. 

Because the Veteran has a current diagnosis of prostate cancer, and because the Veteran is entitled to the presumption of in-service exposure to Agent Orange through his physical presence on the landmass of Vietnam during the required period, he is also entitled to presumptive service connection for prostate cancer.  See 38 C.F.R. §§ 3.307 (a)(b), 3.309(e).  







ORDER

Service connection for prostate cancer is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


